Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 12-29 allowed.
	There is no art of record alone or in combination that teaches of a system for minimally invasively performing an edge to edge heart valve leaflet repair on a beating heart of a patient that includes the combination of recited limitations in claims 12, 18 and 20. 
As to claims 12 and 20, the art of record alone or in combination did not teach the recited limitations of a suturing device configured to grasp and stabilize each of a first valve leaflet and a second valve leaflet to minimally invasively insert one or more sutures into each of the first valve leaflet and the second valve leaflet of a heart valve in the beating heart of a patient, each suture having a pair of suture ends and a tourniquet tube configured to be advanced over a plurality of suture pairs such that the sutures are drawn into a coaptation tension, wherein the tourniquet tube is configured to be withdrawn from the suture ends following securement of the sutures.
As to claim 18, the art of record alone or in combination did not teach the recited limitations of a suturing device configured to minimally invasively insert one or more sutures into each of a first valve leaflet and a second valve leaflet of a heart valve in the beating heart of a patient, each suture having a pair of suture ends and a tourniquet tube configured to be advanced over a plurality of suture pairs such that the sutures are drawn into a coaptation tension, wherein the tourniquet tube is configured to be withdrawn from the suture ends following securement of the sutures, and further comprising a plurality of tourniquet tubes including a separate tourniquet tube for each suture pair.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771